—Pro se motion by the petitioner in a proceeding pursuant to CPLR article 78 for an enlargement of time to perfect the proceeding.
Cross motion by the respondent to dismiss the proceeding, inter alia, as academic.
*493Upon the papers filed in support of the motion and cross motion, and the papers filed in opposition thereto, it is
Ordered that the motion is denied; and it is further, Adjudged that the cross motion is granted and the proceeding is dismissed, without costs or disbursements.
This proceeding seeks, inter alia, to disqualify Justice Flug from proceeding with any matters relating to an underlying criminal action entitled People v Derrick Fontaine, Queens County Indictment No. 2798/95. Since the criminal action which is the subject of this proceeding is no longer before Justice Flug, this proceeding is academic. Bracken, J. P., Santucci, McGinity and Luciano, JJ., concur.